Appeal from an order of the Family Court, Monroe County (Gail A. Donofrio, J.), entered January 3, 2012 in a proceeding pursuant to Family Court Act article 3. The order adjudicated respondent to be a juvenile delinquent.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: Respondent appeals from an order of disposition adjudicating him a juvenile delinquent based on the finding that he had committed acts that, if committed by an adult, would constitute the crime of assault in the third degree (Penal Law § 120.00 [1]). We reject respondent’s contention that the evidence is legally insufficient to establish that he intended to cause physical injury to the victim or that the victim sustained such injury (see Matter of Santoshia L., 202 AD2d 1027, 1027 [1994]; see also People v Stearns, 72 AD3d 1214, 1217 [2010], lv denied 15 NY3d 778 [2010]). Although we conclude that a different result would not have been unreasonable inasmuch as respondent testified to a version of the incident different from that presented by petitioner, we perceive no basis to disturb Family Court’s resolution of witness credibility (see Matter of Eric A., 66 AD3d 603, 603 [2009]; Matter of Brooke II., 45 AD3d 1234, 1234-1235 [2007]). We further conclude that the court did not fail “to give the evidence the weight it should be accorded” (People v Bleakley, 69 NY2d 490, 495 [1987]; see Matter of Travis D., 1 AD3d 968, 969 [2003]). Present — Smith, J.P, Peradotto, Garni and Lindley, JJ.